United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1633
Issued: May 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 14, 2016 appellant, through her representative, filed a timely appeal from a
March 24, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its March 24, 2016 decision.
The Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether OWCP properly terminated appellant’s medical benefits, effective
March 24, 2016.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On August 14, 2014 appellant, then a 58-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that a right shoulder injury occurred that morning when she was struck
by a postcon (postal container). She explained that she was in an elevator with postcons and the
elevator jerked and stopped suddenly. The sudden stop caused the postcons to move and at least
one slammed into appellant, striking her right shoulder very hard. Appellant stopped work on
August 14, 2014.
A July 1, 2014 right shoulder magnetic resonance imaging (MRI) scan revealed a large
rotator cuff tear.
By decision dated October 1, 2014, OWCP initially denied appellant’s claim, finding that
she failed to establish causal relationship. Appellant timely requested a hearing, which was held
on April 15, 2015.
A March 24, 2015 right shoulder MRI scan revealed findings consistent with a partial tear
of the mid-supraspinatus tendon, as well as tendinosis of the infraspinatus. There was also
evidence of acromioclavicular (AC) joint hypertrophy impinging on the rotator cuff, and
subacromial/subdeltoid bursitis.
In a May 14, 2015 report, Dr. David E. Lent, a Board-certified orthopedic surgeon,
diagnosed exacerbation of rotator cuff tear, rotator cuff tendinitis, shoulder impingement, bursitis,
and biceps tear. He indicated that appellant’s right shoulder worsened as a result of the new injury
she sustained on August 14, 2014.
By decision dated June 3, 2015, OWCP’s hearing representative set aside the October 1,
2014 decision, and remanded the case for further medical development.5
In a September 16, 2015 report, Dr. Mark Kramer, a Board-certified orthopedic surgeon
and OWCP referral physician, described appellant’s history of injury and treatment and performed
and examination. He advised that, at the time of the injury, she had an x-ray and was discharged
4
Order Remanding Case, Docket No. 16-0700 (issued September 26, 2017) and Docket No. 16-0491 (issued
September 27, 2017).
5

On November 29, 2015 appellant’s representative appealed the June 3, 2015 decision to the Board. By order
dated March 10, 2016, the Board dismissed the appeal because the case was in an interlocutory posture. Order
Dismissing Appeal, Docket No. 16-0251 (issued March 10, 2016).

2

with a sling. Dr. Kramer noted that the right arm was minimally swollen and black and blue, and
that appellant had been seeing her primary care physician, Dr. Lent, once a month. He further
advised that a July 1, 2014 (preinjury) right shoulder MRI scan revealed a full-thickness rotator
cuff tear. However, a March 24, 2015 repeat MRI scan did not reveal a full-thickness rotator cuff
tear. Dr. Kramer concluded that the July 1, 2014 MRI scan report was inaccurate. He also advised
that a physician’s note from March 27, 2014 indicated that appellant was struck on the shoulder at
work several months prior. Dr. Kramer surmised that, if that was the case, the current employment
incident would be an exacerbation of a preexisting condition. He advised that in any event her
condition had resolved and appellant could return to work without restrictions or further treatment.
Dr. Kramer diagnosed a contusion of the right shoulder and opined that it was employment related.
He completed a work restriction form for appellant advising that she had reached maximum
medical improvement. Dr. Kramer indicated that she could perform her usual job. He noted a
weight restriction of 50 pounds on pushing, pulling, lifting, squatting, kneeling, and climbing.
On October 1, 2015 OWCP accepted the claim for right shoulder contusion and sequela
based on Dr. Kramer’s September 16, 2015 findings. Appellant subsequently filed several claims
for compensation (Form CA-7) for the period September 29 through October 17, 2014 and
November 14, 2014 through October 16, 2015, and continuing.
By decision dated January 5, 2016, OWCP denied wage-loss compensation for the period
November 4, 2014 through October 16, 2015. Appellant timely appealed to the Board.
On January 22, 2016 OWCP revised the statement of accepted facts (SOAF) and sought
clarification from Dr. Kramer.6 Specifically, it inquired about whether appellant’s accepted right
shoulder contusion had resolved. OWCP also inquired as to whether appellant was capable of
resuming her mail handler duties, but for her preexisting right shoulder tear.
In a January 29, 2016 supplemental report, Dr. Kramer noted that appellant could resume
her duties as a mail handler. He also explained that the previously noted 50-pound weight
restriction was reported in error. Lastly, Dr. Kramer explained that the preexisting right shoulder
tear “probably was a radiographic abnormality....”
By decision dated February 5, 2016, OWCP denied wage-loss compensation for the period
September 29 through October 17, 2014. Appellant appealed to the Board.
By order dated September 26, 2017, the Board set aside the February 5, 2016 decision.7
By decision dated September 27, 2017, the Board affirmed OWCP’s January 5, 2016 decision.8

6

The latest SOAF included a description of appellant’s mail handler duties, and noted that she had a nonworkrelated history of a fall “with preexisting condition of right rotator cuff tear.”
7

Order Remanding Case, Docket No. 16-1633 (issued September 26, 2017).

8

See supra note 4.

3

On February 18, 2016 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits based on Dr. Kramer’s opinion. It afforded her 30 days to submit additional
evidence or argument to the extent she disagreed with the proposed termination of FECA benefits.
OWCP subsequently received an October 24, 2014 treatment note from Dr. Lent, who
indicated that appellant had been under his care for a rotator cuff tear, and that she was able to
return to work in a limited-duty capacity, effective October 30, 2014.9
On March 24, 2016 OWCP terminated appellant’s medical benefits, effective that date. It
found that the weight of the evidence rested with Dr. Kramer, who determined that she could return
to her date-of-injury job and that the residuals of the accepted condition had ceased.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden of proof to justify
modification or termination of benefits.10 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.11
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.12 To terminate authorization for medical treatment, OWCP must
establish that the employee no longer has residuals of an employment-related condition that require
further medical treatment.13
ANALYSIS
OWCP accepted appellant’s traumatic injury claim for right shoulder contusion and
sequela. It based the acceptance of the claim on Dr. Kramer’s September 16, 2015 second opinion
examination. Although appellant’s treating physician, Dr. Lent, had previously diagnosed right
rotator cuff tear and recommended surgical intervention, OWCP has not accepted any additional
right shoulder diagnoses.14 In terminating medical benefits, OWCP similarly relied on

9
OWCP also received additional copies of the March 24, 2015 MRI scan report and Dr. Lent’s May 14, 2015
narrative report.
10

Curtis Hall, 45 ECAB 316 (1994).

11

Jason C. Armstrong, 40 ECAB 907 (1989).

12

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

13

Calvin S. Mays, 39 ECAB 993 (1988).

14

Where an employee claims that a condition not accepted or approved by OWCP was due to an employment
injury, he or she bears the burden of proof to establish that the condition is causally related to the employment injury.
Jaja K. Asaramo, 55 ECAB 200, 204 (2004). OWCP’s hearing representative previously determined that Dr. Lent’s
May 14, 2015 report was insufficient to satisfy appellant’s burden of proof on causal relationship. However, the report
was sufficient to establish a prima facie case, thereby warranting further medical development. Accordingly, OWCP
referred appellant to Dr. Kramer for a second opinion examination. The January 22, 2016 SOAF noted that appellant
had a nonwork-related history of a fall “with preexisting condition of right rotator cuff tear.”

4

Dr. Kramer’s opinion to find that appellant’s accepted condition had resolved, and that she no
longer required medical treatment.
The issue currently before the Board is not whether OWCP should have accepted additional
right shoulder conditions, but whether it properly terminated medical benefits with respect to the
sole accepted condition of right shoulder contusion and sequela. The Board finds that OWCP met
its burden of proof to terminate appellant’s medical benefits, effective March 24, 2016.
In his September 16, 2015 report, Dr. Kramer diagnosed an employment-related contusion
of the right shoulder. He was aware that on August 14, 2014 a cart struck appellant on her right
shoulder while she was in an elevator. Dr. Kramer was also aware that a prior July 1, 2014 right
shoulder MRI scan had been interpreted as revealing a larger rotator cuff tear. He questioned the
accuracy of the interpretation of that particular MRI scan. According to Dr. Kramer, right shoulder
contusion was the sole diagnosis attributable to appellant’s blunt trauma. He concluded that
appellant’s condition had “resolved,” and that she did not require any further orthopedic treatment.
Dr. Kramer also noted that appellant was not currently receiving physical therapy, and did not
require any. Lastly, Dr. Kramer advised that appellant was able to return to work without
restrictions, which he reiterated in his January 29, 2016 supplemental report.
In order to terminate authorization for medical treatment, OWCP must establish that the
employee no longer has residuals of an employment-related condition that require further medical
treatment.15 Dr. Kramer was clearly of the opinion that appellant’s accepted condition -- right
shoulder contusion -- had resolved, and that she did not require further medical treatment.
Appellant has not submitted any contemporaneous medical evidence that would suggest the
presence of ongoing residuals due to her accepted right shoulder contusion and sequela.
Accordingly, the Board finds that Dr. Kramer’s opinion represents the weight of the medical
evidence with respect to the need for ongoing medical treatment.
Appellant’s representative argued that Dr. Lent’s May 14, 2015 report is sufficient to
support expansion of the claim. He also argued that Dr. Lent’s fully-rationalized medical opinion
should not be accorded less weight than Dr. Kramer’s opinion given that both physicians are
Board-certified orthopedic surgeons. Lastly, appellant’s representative challenged OWCP’s
reliance on Dr. Kramer’s opinion, arguing that he misinterpreted the right shoulder MRI scan and
erroneously identified a 50-pound lifting restriction.
As noted, the issue on appeal is whether appellant’s accepted right shoulder contusion had
resolved, thereby obviating the need for further medical treatment. Dr. Kramer indicated that
appellant’s condition had resolved and she did not require further orthopedic treatment. Appellant
has not submitted contemporaneous medical evidence indicating an ongoing need for treatment
with respect to her accepted right shoulder contusion. Accordingly, OWCP properly relied on
Dr. Kramer’s opinion in terminating medical benefits with respect to appellant’s accepted right
shoulder contusion and sequela.

15

Supra note 13.

5

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s medical
benefits, effective March 24, 2016.
ORDER
IT IS HEREBY ORDERED THAT the March 24, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

